El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
María Dragoni entabló onatro demandas contra distintas compañías de seguros para indemnizarse de las pérdidas qne alega le fueron ocasionadas por un incendio ocurrido en la noche del 25 de enero de 1924. Dos de los pleitos eran contra la United States Pire Insurance Company, y los otros dos contra la London Assurance Corporation. Se ale-gaba qne estas dos compañías eran solidariamente respon-sables de las pérdidas ocasionadas por incendio, cada una bajo dos riesgos distintos, siendo uno de ellos la casa y los muebles de la demandante y el otro un café que se suponía estar almacenado en el sótano de la misma casa, que era un edificio de dos plantas, de madera, y techado de zinc.
Los pleitos fueron entablados en la Corte de Distrito de Ponce, y, por estipulación de las partes, el juicio de las cuatro acciones se celebró conjuntamente en una sola vista. La corte dictó sentencia a favor de la demandante por la casa y su contenido, y declaró sin lugar las demandas en cuanto a la reclamación por el café que la demandante ale-gaba' haber sido destruido por el siniestro. Ambas partes apelaron, y han radicado una estipulación para presentar una sola transcripción de la evidencia.
La demandante introdujo prueba testifical tendente a de-mostrar que en la noche que precedió al fuego estaban al-macenados en dicha casa de quinientos a seiscientos sacos de café. Por otra parte, las demandadas presentaron prueba muy fuerte tendente a demostrar que no se había quemado en absoluto café alguno. Un número de testigos, algunos de los cuales fueron ofrecidos como peritos, declaró que no se había encontrado indicio alguno de café en la propie-dad destruida por las llamas, y que los escombros no eran otra cosa que cenizas de madera; que donde se quemaba *473café invariablemente tenía qne haber algunas señales del mismo. Tenemos poca duda de que si la corte tenía derecho a considerar toda la prueba sometida por las demandadas, sus conclusiones respecto a que no había ningún café alma-cenado estuvieron enteramente justificadas. Sin embargo la demandante se opuso a gran parte de esta prueba, y ha señalado debidamente las excepciones tomadas, las cuales consideraremos oportunamente. Para mayor conveniencia, nos referiremos a las partes tal como fueron designadas en la corte inferior.
 El primer señalamiento de error se refiere a cinco fotografías que fueron ofrecidas por las demandadas y admitidas por la corte. Los autos demuestran que estas fotografías fueron tomadas por o bajo la dirección de William D. López, quien era sub-agente de las compañías demandadas, y quien fué a la escena del suceso dentro de las veinticuatro horas en que el mismo ocurrió. La demandante había presentado prueba tendente a demostrar que en la mañana siguiente al día del siniestro había varios montones de café ardiendo, y el objeto de estas fotografías era demostrar que en dicha mañana no había tales montones' ni en realidad había ningún montón. La demandante se opuso a su admisión porque no hubo prueba de cuándo fueron tomadas, o que la demandante hubiera tenido participación alguna al tomarlas; que tal evidencia era impertinente y que no podía representar los efectos destruidos, porque la misma era en beneficio propio (self-serving) y de referencia. En el caso de Vidal v. Porto Rico Ry., Light & Power Co., 32 D.P.R 779, dijimos lo siguiente:
“Se formuló objeción a la admisión de estas fotografías por no haber sido identificadas por el fotógrafo; pero lo mismo que las fir-mas y otros particulares, las personas que demuestran un verdadero conocimiento pueden identificarlas.”
La idea era más o menos que, una vez debidamente iden-tificadas, las fotografías eran admisibles al igual que otra *474prueba, y sujetas a la pertinencia que tuvieran con los he-chos en controversia. La pertinencia de las fotografías ofrecidas en este caso era muy evidente. Trataban de des-truir las manifestaciones de los testigos de la demandante de que había montones de café ardiendo en la mañana del día siguiente al fuego. Una fotografía tomada para demos-trar una condición en cierto tiempo es la mejor prueba ob-jetiva que puede presentarse, presumiendo, desde luego, que el fotógrafo fuera exacto al tomarla. Las fotografías ofre-cidas en evidencia están sujetas a las objeciones que co-rresponden al arte fotográfico, o sea, que pueden estar fuera de foco o que la luz, la sombra, y otros detalles, no estén debidamente representados; pero eliminando éstas y otras excepciones posibles, las fotografías de determinada escena en determinado tiempo tienen cierto peso que la corte debe apreciar. Merrill v. Marietta Torpedo Co., 79 W. Va. 669, 92 S. E. 112, L.R.A. 1917-F, 1043-1048; 10 R.C.L. 992; 10 R.C.L. 1153, 1156. Diller v. Northern Cal. Power Co., 162 Cal. 538.
Las fotografías no son prueba en beneficio propio (self-serving evidence), ni tampoco son de referencia. La ausen-cia de la demandante no tiene mayor importancia que la que tendría su presencia al declarar un testigo ocular; tanto la una como la otra es evidencia primaria. En rea-lidad de verdad, las fotografías fueron tomadas estando en la escena del suceso varios agentes y representantes de la demandante, quienes no protestaron al ser tomadas. Natu-ralmente, la parte contraria no puede repreguntar a una fotografía que muestra la condición física de un edificio, como tampoco puede hacerlo cuando el jurado hace una inspección ocular o cuando los testigos hablan de las condi-ciones de tal edificio, pero puede siempre repreguntar a .un testigo respecto a su habilidad o destreza para tomar foto-grafías, y, desde luego, puede demostrar que los hechos son *475distintos, argumentando a la corte qne las fotografías no son una verdadera representación de los hechos materiales.
El segundo señalamiento es qne la corte cometió error al permitir a las demandadas preguntar al testigo J. Otilio Vega acerca de otros incendios en qne se había quemado café. Besultó qne las demandadas trataban de demostrar, por la experiencia del testigo en otros incendios, qne cuando se quemaba café era prácticamente imposible qne desaparecieran todas señales del mismo dentro del tiempo en qne se desarrolló este incendio. Las objeciones que la demandante formuló fueron dos: Primera, qne el testigo no había sido debidamente cualificado como perito y no tenía suficientes conocimientos químicos que le permitieran exponer los resultados de un incendio ni la cantidad de calor que se requería para consumir el café; y segunda, que no hubo demostración alguna de que las circunstancias en otros incendios fueran iguales o parecidas a las del que la corte tenía ante sí.
Bajo el tercero y sexto señalamiento de error la deman-dante levantó objeciones similares a la admisión de las de-claraciones de Pedro S chuck y Pedro Vivas Valdivieso, res-pectivamente. Estos dos testigos, al igual que el testigo Vega, supra, aunque no tenían preparación especial en quí-mica, satisficieron a la corte, y nos satisfacen a nosotros, de que en general estaban calificados para exponer su opi-nión sobre los efectos del incendio en el café o en granos de café. Cada uno de estos testigos había tenido experien-cia y había hecho observaciones en un sinnúmero de fuegos en que se había quemado café. No era necesario que al-guno de ellos demostrara especial preparación química al-guna, porque cualquier persona puede ser un perito en mu-chas materias sin haber tenido preparación en un colegio o universidad o sin haber hecho un estudio especial de los elementos de química. La cuestión de los efectos de un incendio en el café o en los granos de café muy bien puede *476ser objeto de la experiencia de cualquier persona que baya visto un número de fuegos en que se baya quemado café. Además, uno o más de los testigos habían tenido experien-cia en tostar café, por haberse dedicado al cultivo de este grano. Era innecesario poder hablar de la cantidad de ca-lor que se necesitaría para destruir todo indicio de que se había quemado café, estado de cosas que ninguno de los testigos jamás había presenciado.
Bajo el cuarto señalamiento de error, la demandante se opone a cierta pregunta hipotética hecha al testigo Pedro Schuck. Dicha pregunta era extensa y trataba de hacer un resumen de ciertos hechos previos referentes a la destrucción de café por el fuego, y si era posible que todo el café se hubiese quemado en las condiciones indicadas. Se presuponía que el incendio sólo había durado dos horas. La objeción específica de la demandante era que la prueba no demostraba que el incendio hubiera durado sólo dos horas. La tendencia general de la prueba de la demandante era que el fuego había durado muy poco tiempo, pero al continuarse el interrogatorio del testigo, éste manifestó que aún si el siniestro hubiera durado diez horas, o aún mucho más tiempo, se hubieran encontrado señales de que allí había café. De suerte que, aún suponiendo que hubiese habido un ligero error, no hubo perjuicio.
Bajo el quinto señalamiento de error, se hizo objeción a la admisión de ciertas fotografías tomadas unos ocho días después de ocurrido el incendio. La prueba de la demandante fué al efecto de que el fuego aún humeaba en dicha época, y por consiguiente, la objeción de que este período de tiempo era demasiado tarde no puede beneficiar a la demandante. La situación de los objetos quemados no había cambiado en los ocho días; e igualmente, en cuanto a la admisión de las otras fotografías, la cuestión ante la corte era la apreciación de las declaraciones.
Se señaló también como el error número 7 el ad-*477mitir la declaración de Angel N. Pesquera como perito. La objeción específica era que él no tenía conocimiento del grado de calor necesario para destruir el café en su totali-dad. La respuesta a esta contención es que el testigo fué debidamente calificado como químico y no era necesario que ninguno de los testigos tuviera exacto conocimiento del grado de calor requerido.
Convenimos con las demandadas, según fiemos indicado al principio, en que la prueba era fuerte y convincente de que no quedó indicio alguno de café, siendo ésta una prueba circunstancial poderosa para justificar la sentencia de la corte inferior de que el incendio no destruyó ningún café; y esto resuelve los señalamientos octavo, noveno y décimo.
Tenemos afiora que considerar la apelación de las de-mandadas y nos referiremos primeramente al señalamiento de error número 4 que alega que el incendio no fué casual.
En primer lugar, existe el fiecfio predominante, según lo resolvió la corte inferior y según nosotros lo confirmamos, de que la demandante o sus agentes trataron de recobrar el valor de un café que en realidad nunca se quemó. El tratar de fiacer esto es uno de los indicios imaginables de fraude más poderosos, y por sí mismo indica el origen incendiario del siniestro. Las principales dudas que fiemos tenido a favor de la demandante son que la corte inferior, muy erróneamente, no prestó atención en sus resoluciones a la cuestión del origen incendiario; y a que no fiubo bastante prueba física de que el incendio fuese premeditado. En el caso de J. Llamas & Co. v. Great American Insurance Corporation, 33 D.P.R. 818, citado por las demandadas, la corte falló a favor de las compañías de seguros y la prueba de que el incendio fué premeditado, por haberse puesto materiales inflamables, era bastante poderosa. Por otra parte, en este caso la prueba demostró que el incendio comenzó rápida e inexplicablemente; que Lorenzo Dragoni, *478el agente y mayordomo de la demandante, estaba solo en la casa, levantado y parcialmente véstido, y que aparentemente no hizo serio esfuerzo por evitar el fuego o aún por sal-var los muebles. Algunos de éstos, especialmente un telé-fono, según uno de los testigos, fueron vistos posterior-mente en otro sitio. Otra circunstancia poderosa contra la demandante fué que en el momento del incendio la familia de Lorenzo Dragoni, que acostumbraba vivir en la casa, es-taba ausente, así como una maestra que también vivía allí. La prueba no nos satisface, según lo alegan las demanda-das, de que el valor de la casa y su contenido fuera gran-demente exagerado. La conclusión a que llegó la corte inferior fué contraria a esto. Existen además los hechos adi-cionales de que la demandante alegó que se quemó todo el cafó y de que una investigación posterior demostró que parte de éste estaba almacenado en otro sitio. Además, hubo la declaración de un testigo, a quien la corte dió cré-dito en cuanto a los otros extremos de su declaración, al efecto de que un libro o varios libros de la demandante fue-ron alterados después del siniestro. Dadas las falsas ma-nifestaciones de los agentes de la demandante en la silla testifical y la reclamación fraudulenta del café que nunca se quemó, las otras circunstancias del caso son tan podero-sas que nos inducen a llegar a la conclusión de que el incen-dio no fué casual, sino que fué comenzado por un agente o por agentes de la demandante.
Antes de comenzar a discutir los otros señalamientos do error de las demandadas, es conveniente exponer algu-nos hechos más. En esta parte del caso, aparece que la demandante entabló demanda contra distintas compañías para recobrar $4,000 por la casa y $500 por los muebles. En dicha casa estaba almacenado el café. La demandante alegó, y la corte estuvo de acuerdo con ella, que la casa va-lía $4,000. La demandante alegaba que los muebles valían $1,000. Las demandadas alegaron que los muebles no va-*479Kan $500, que no pertenecían a la demandante, y que gran parte de los mismos fué salvada del siniestro. La corte dictó sentencia a favor de la demandante por la suma de $500 cubierta por las pólizas.
El primer señalamiento de error, en efecto, ataca la acción de la corte al no resolver que la demandante no tenía derecho a recobrar porque no presentó su prueba de las pérdidas dentro de los quince días de ocurrido el incendio. La condición impuesta por la póliza era la siguiente:
“Artículo 10. Inmediatamente que se declare un siniestro que cause daños o pérdidas en los objetos asegurados por la presente póliza, el asegurado tiene obligación de participarlo a la Compañía por escrito, y de entregarle, a más tardar dentro de los quince días siguientes al del siniestro, o en cualquier otro plazo que la compañía le hubiera especialmente concedido por escrito, los documentos si-guientes :
“ (a) Un estado de las pérdidas o daños causados por el sinies-tro, indicando del modo más detallado y exacto que sea posible, los varios objetos destruidos o averiados y el importe de la pérdida co-rrespondiente, teniendo en cuenta el valor de dichos objetos en el momento del siniestro, sin comprender ganancia alguna.
“(i) Una relación detallada de todos los demás seguros que pudieran existir sobre los mismos objetos.
“El Asegurado viene igualmente obligaclo, en cualquier tiempo, a procurarse a su costa y a entregar o poner de manifiesto a la Compañía todos los detalles, planos, proyectos, libros, recibos, fac-turas, copias o duplicados de facturas, documentos justificativos, ac-tas y cualesquiera informes que la compañía, directamente o por mediación de sus respresentantes esté equitativamente en derecho de exigirle con referencia a la reclamación, al origen y a la causa del incendio y las circunstancias bajo las cuales las pérdidas o daños se han producido, o relacionados con la responsabilidad de L' Com-pañía o con el importe de la indemnización debida por ésta.
“Asimismo, el asegurado viene obligado a certificar la exactitud de su reclamación y de cuantos extremos estén consignados en la misma, mediante una declaración hecha, sea bajo juramento o en cualquier otra forma legal.
“Si el Asegurado no cumpiere lo dispuesto en el presente ar-tículo, quedará privado de todo derecho a indemnización en virtud de la presente póliza.”
*480Como regia general, no tenemos duda de que tal condi-ción en una póliza es obligatoria para el asegurado, y en ausencia de renuncia u otra condición similar, impedirá que el asegurado obtenga indemnización. Quiñones v. “L’Union,” 34 D.P.R. 405 y casos citados; J. Casablanca, S. en C. v. The Palatine Insurance Co., 32 D.P.R. 678; Missouri Pacific Railway Co. v. Western Union Assurance Co., 129 Fed. 610; White v. Home Mutual Insurance Co., 128 Cal. 131; Joyce on Insurance, sección 3280.
La sección 175 de la Ley de Seguros de 1921, (Leyes de 1921, pág 649), lee como sigue:
“Sección 175. — Será ilegal toda cláusula en un contrato de se-guro que impida al asegtrrado el derecho de reclamar en los tribu-nales de justicia, en cualquier momento después de ocurrido el ac-cidente contra el cual se hizo el seguro, el importe de cualquier pér-dida sufrida y que hubiera sido objeto de dicho seguro. El tribunal determinará no sólo la responsabilidad de la compañía, sino también el alcance de la pérdida.”
Esta disposición, según se ha resuelto, no impide que una compañía de seguros insista en que se le presente la prueba de las pérdidas. Hicks v. British America Assurance Co., 162 N. Y. 284, 48 L.R.A. 424; McNully y. Phoenix Insurance Co., 137 N. Y. 389; North British & M. Insurance Co. v. Luchy Strike Oil Co., 173 Pac. 845, 22 L.R.A. 398; y Miguel Ríos Rivera v. The Niagara Insurance Co., 33 D. P.R. 809. El Artículo 10 no es una limitación al remedio, sino al derecho a demandar.
Lo anteriormente expuesto, a nuestro entender, no ha sido negado seriamente por la demandante. La idea es que las compañías demandadas, por sus actos, han renunciado a la necesidad de que se les suministrara prueba de las pér-didas. La demandante no presentó su prueba de pérdidas a tiempo, sino que la envió al ajustador varios meses des-pués de transcurridos los quince días fijados por dicha pó-liza.
*481No hubo ninguna dificultad respecto a las supuestas pér-didas en este caso. Fueron totales. Es cierto que dos de los agentes de las compañías fueron casi inmediatamente al sitio del siniestro, que practicaron toda clase de investi-gaciones, hicieron toda clase de preguntas y aún se lleva-ron consigo un libro o varios libros de la demandante; pero según aparece de la declaración de la propia demandante, dichos agentes le dijeron claramente que no tenían autori-dad, ni se la tomarían, para arreglar la reclamación, mani-festando que tal función correspondía al ajustador. Según parece, los dos agentes a que hemos hecho referencia fue-ron al lugar del fuego a instancias de un amigo o agente de la demandante. Dichos agentes fueron en compañía de un detective. No es posible que la mera presencia e investi-gación por parte de los agentes de las compañías consti-tuya una renuncia, y que deban abstenerse, so pena de que ello equivalga a una renuncia, de hacer una investigación oportuna. Entonces el pegar fuego se haría más fácil y sencillo. En realidad de verdad, la póliza provee el con-sentimiento y cooperación del asegurado para suministrar, los datos necesarios a los agentes de las compañías.
En su alegato, el abogado de la demandante nos líanm la atención hacia lo que él caracteriza como la curiosa per-sonalidad del llamado “ajustador.” El abogado pinta a este funcionario como que es un hipócrita y de dos caras;’ que se presenta en la escena del suceso e investiga varios detalles sin la intervención del asegurado, adquiere toda clase de documentos y libros de él, y entonces, cuando llega el supuesto momento de hacer un arreglo o transacción, dice que no puede dar un paso más sin consultar con su compañía. Parece que el abogado desea hacerle compren-der a la corte que el propósito del ajustador es engañar al asegurado para evadir el pago de las pérdidas.
El ajustador de una compañía de seguros contra incen-dio ha sido una personalidad bien reconocida en materia *482de seguros contra incendio por más de medio siglo. El ajustador frecuentemente tiene plena facultad legal para arreglar una reclamación, pero no siempre. Al igual que otros agentes, aun cuando tenga plena facultad para hacer un arreglo, sus instrucciones o su experiencia muy bien pueden aconsejarle que someta el asunto a su principal antes de efectuar el ajuste. En esto no se diferencia en nada del abogado que hace un arreglo en corte, o un agente de negocios, u otros muchos agentes, que, teniendo autoridad legal para ello, creen impropio hacer ciertos arreglos sin obtener el consejo o consentimiento de sus principales.
En lo que al ajustador en este caso se refiere, no encon-tramos ningún acto de renuncia por su parte. Cuando hizo que la asegurada o su agente firmara una renuncia de de-rechos, tal documento no tiene nada de particular, y en el presente caso se firmó, en efecto, mucho después que había expirado el tiempo para presentar prueba de las pérdidas. Si realizó algunos actos con anterioridad al momento de fir-marse dicho documento, lo que por sí solo o en conexión con los actos de otros agentes podría constituir una renun-cia, es cuestión diferente. La cuestión a resolver por nos-otros no es la de fraude por parte de las compañías, como sugiere la demandante, j sí una cuestión de hecho, a saber, si los actos en total de las compañías en este caso, o sus agentes, constituyen una renuncia de la necesidad fijada por la póliza de que se sometiera prueba de las pérdidas dentro de los quince días de ocurrido el siniestro.
Las compañías demandadas alegan que cuando el asegu-rado se funda en la renuncia por parte de las compañías de la necesidad de presentar prueba de las pérdidas, el ase-gurado debe alegar tal renuncia al radicar demanda en co-bró de pólizas. Quizás si la corte inferior hubiere fallado el caso a favor de las compañías demandadas por este mo-tivo-,' y - la demandante no se hubiera propuesto enmendar su demanda, probablemente habríamos sostenido la sentem *483cia de la corte inferior. Donde, como ocurre aquí, la con-tienda librada en la corte inferior giró aparentemente so-bre la cuestión de renuncia por los actos de los distintos agentes de las compañías, debemos estar dispuestos a con-siderar la demanda como si se hubiera enmendado para cubrir la alegada renuncia por parte de las demandadas, de presentar la demandante .prueba sobre las pérdidas, o como una incongruencia insubstancial. El Pueblo v. Valdés, 31 D.P.R. 223.
El peso de la prueba recae sobre la demandante para demostrar que las compañías renunciaron a cualquiera estipulación de la póliza, y vemos que éstas no hicieron tal renuncia, bien con respecto a los agentes generales, o en lo que respecta a los actos del ajustador, considerados separadamente, o con respecto a los actos de todos ellos, considerados conjuntamente. El hecho de que el ajustador, dentro de algunos días de ocurrido el incendio, hiciera numerosas preguntas y se llevara libros pertenecientes a la asegurada no constituye una renuncia.
Las compañías alegaron otros errores, como por ejem-plo, que la casa y su contenido nunca tuvieron el valor por el cual fueron asegurados. Sin embargo, como hemos lle-gado a la conclusión de que el siniestro fué de origen-in-cendiario, y que las compañías no renunciaron a la condi-ción de la póliza que exige que la prueba de pérdidas fuera presentada dentro de los quince días, lo cual no se hizo, debe revocarse la sentencia de la Corte de Distrito de Ponce.
Por tanto, debe dictarse sentencias confirmando la sen-tencia de la corte de distrito en lo que concierne a haberse negado a conceder las reclamaciones presentadas por el café incendiado, y revocando la sentencia en lo que se refiere a haber concedido la reclamación de la demandante por la casa y su contenido.
El Juez Presidente Sr. del Toro firmó conforme con la sentencia.